Citation Nr: 1106164	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for a 
corneal scar of the right eye, status post infectious keratitis.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2002 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, granting service connection for a right eye corneal scar 
and assigning a noncompensable disability evaluation.  

The Veteran was scheduled for a hearing before a Member of the 
Board at the RO in St. Petersburg, Florida in November 2009.  
However, the Veteran failed to report to his scheduled hearing, 
and to date, VA has not received a request to reschedule.  As 
such, the Veteran's request for a hearing is deemed withdrawn.  


FINDINGS OF FACT

The Veteran's visual impairment is manifested by a right central 
corneal scar resulting in an irregular image and corrected 
distant visual acuity of 20/150+; it is not manifested by 
corrected distant visual acuity worse than 20/20 in the left eye 
or visual field impairment in either eye.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
disability evaluation of 10 percent for a corneal scar of the 
right eye, status post infectious keratitis, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 
4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6011, 
6061 to 6080 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private treatment records, and in May 2009, 
he was afforded a formal VA examination. The Board finds that no 
additional assistance is required to fulfill VA's duty to assist. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a) (2010).  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable for 
visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078 (2010).  

Visual impairment can also be rated on the basis of loss of field 
of vision. 38 C.F.R. § 4.76.  However, in this case, the May 2009 
VA examiner concluded that the Veteran did not suffer from any 
loss of field of vision.  The record contains no other medical 
evidence demonstrating loss of field of vision associated with 
the Veteran's right eye corneal scar.  

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended effective December 10, 2008, but these 
amended criteria govern cases only when the claim is filed on or 
after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, 
because the Veteran filed his claim prior to December 10, 2008, 
the appeal will be considered under the prior criteria.  73 Fed. 
Reg. 66543 (Nov. 10, 2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" are required.  

Facts and Analysis

The Veteran contends that he is entitled to an initial 
compensable disability evaluation for his service-connected right 
eye corneal scar.  Having reviewed the evidence of record, the 
Board concludes that the Veteran is entitled to an initial 
disability evaluation of 10 percent.  As such, the claim is 
granted.  

As noted, the Veteran was granted service connection for a 
corneal scar of the right eye by the currently appealed February 
2008 rating decision.  A noncompensable disability evaluation was 
assigned under Diagnostic Code 6001-6079, effective as of June 1, 
2007.  The Veteran submitted a timely notice of disagreement with 
the assigned rating in May 2008.  The noncompensable disability 
evaluation was subsequently confirmed in June 2009, and the 
Veteran appealed this finding to the Board in August 2009.  

The record contains a number of private treatment records 
regarding the Veteran's right eye.  According to a September 2006 
record prepared by an optometrist with the initials D.W.S., the 
Veteran had a corneal scar as a result of infectious keratitis.  
It was noted that the opacity reduced right eye visual acuity to 
20/200.  It was not indicated whether this was corrected or 
uncorrected visual acuity, and the visual acuity of the left eye 
was not noted.  As such, this record does not contain sufficient 
information for rating purposes.  Subsequent private treatment 
records continue to note that the Veteran suffered from a scar of 
the right cornea and that he suffered from impaired visual acuity 
in this eye.  However, none of these records suggested that the 
Veteran suffered from a decreased visual field and none of these 
records noted the visual acuity of the left eye.  

The Veteran was subsequently afforded a VA examination of the 
eyes in May 2009.  It was noted that the Veteran suffered from a 
corneal scar of the right eye that had improved since its initial 
onset in April 2004.  Corrected distant visual acuity was 20/150+ 
in the right eye and 20/20 in the left eye.  A visual field 
examination revealed no visual field defect in either eye.  
However, it was noted that the Veteran suffered from irregular 
distorted right eye images with glare, blurring and haloes.  The 
examiner diagnosed the Veteran with a central corneal scar of the 
right eye, resulting in vision difficulty and strain when 
reading, as well as decreased depth perception, glare and 
monocular multiple images.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to an initial compensable disability 
evaluation for impairment of visual acuity or impairment of the 
visual field.  According to the May 2009 VA examination, the 
Veteran did not suffer from any impairment of the visual field.  
The Board recognizes that the Veteran indicated in his August 
2009 appeal to the Board that he suffered from what he believed 
to be impairment of the visual field.  However, the May 2009 VA 
examiner concluded upon evaluation that the Veteran did not 
suffer from what was classified as visual field impairment.  In 
addition, the Veteran's corrected visual acuity was found to be 
20/150+ in the right eye and 20/20 in the left eye.  A 
compensable disability evaluation is not available when corrected 
distant visual acuity is 20/20 in one eye.  38 C.F.R. § 4.79, 
Diagnostic Code 6066.  Therefore, the preponderance of the 
evidence of record demonstrates that the Veteran is not entitled 
to an initial compensable disability evaluation due to loss of 
visual acuity or visual field.  

Nonetheless, the Board has also considered whether a compensable 
disability rating may be available, by analogy, under Diagnostic 
Code 6011.  This code is used to rate retinal scars, atrophy or 
irregularities.  38 C.F.R. § 4.79.  Under this code, a 10 percent 
disability evaluation is warranted for localized scars, atrophy 
or irregularities of the retina, unilateral or bilateral, that 
are centrally located and that result in an irregular, 
duplicated, enlarged, or diminished image.  Id.  

According to the Veteran's May 2009 VA examination report, the 
Veteran suffered from a central corneal scar that resulted in an 
irregular distorted image in the right eye with glare, blurring 
and haloes.  Therefore, since the Veteran suffers from scarring 
of the right eye that results in an irregular image, his 
disability is more appropriately rated as 10 percent disabling 
under Diagnostic Code 6011.  The Board recognizes that this code 
is for application when there is retinal scarring, and, that the 
Veteran suffers from corneal scarring.  However, the overall 
disability appears to be the same as that envisioned by 
Diagnostic Code 6011.  Therefore, when rated by analogy, the 
Veteran is entitled to a 10 percent disability rating.  

However, the Veteran would not be entitled to an initial 
disability evaluation in excess of 10 percent due to his right 
eye corneal scar under Diagnostic Code 6011.  Under this code, a 
10 percent disability evaluation is the maximum rating permitted 
when not rating based on loss of visual impairment.  Id.  The 
Board has also considered whether any other Diagnostic Code may 
permit a higher disability evaluation.  However, none of the 
remaining codes pertaining to the eye are applicable to the 
Veteran's claim.  See id, at Diagnostic Codes 6000-91.  As such, 
the preponderance of the evidence of record demonstrates that a 
disability evaluation in excess of 10 percent is not warranted.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's right eye disability results in decreased visual 
acuity and an irregular image.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6011.  Furthermore, there is no evidence to 
suggest that the Veteran has suffered marked interference with 
employment or frequent periods of hospitalization because of this 
disability.  According to the May 2009 VA examination, the 
Veteran was currently a full-time law student.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the evidence 
of record demonstrates that the Veteran's service-connected right 
eye symptomatology has been no more than 10 percent disabling at 
any time during the pendency of the claim.  As such, staged 
ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt in this 
case, the Board concludes that he is entitled to an initial 
disability evaluation of 10 percent for his right eye corneal 
scar.  


ORDER

Entitlement to an initial disability evaluation of 10 percent for 
a corneal scar of the right eye, status post infectious 
keratitis, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


